Citation Nr: 1627824	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for frostbite of both feet. 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran properly perfected his appeal by filing a VA Form 9.  At that time, he formally requested a Board videoconference hearing.  This hearing was originally scheduled for August 4, 2015.  On July 30, 2015, the Veteran's representative filed a request for a continuance, citing a lack of timely notice as a rationale.  Thereafter, on August 3, 2015, the Veteran echoed this request for a continuance and asked for additional time to prepare for his hearing.  

With that said, the record is silent as to a decision being made regarding the Veteran's request for a continuance.  Rather, the claims file simply reflects that he failed to appear for his hearing.  Nevertheless, he, and his representative, provided sufficient rationale for the requested continuance.  Moreover, the record clearly illustrates his continued desire to attend a Board hearing.  See Correspondence dated in October 2015, February 2016, March 2016, and May 2016.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2015).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board videoconference hearing.  Notify him, and his representative, of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

